DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The objection to the title is removed due to Applicant’s amendment. The new title is acceptable.

Claim Objections
The objection to claim 18 is removed due to Applicant’s amendment. The amended language is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US-20200218668-A1), further in view of Reddy (US-9965199-B2), and further in view of Kanno (US 9792172 B2).


    PNG
    media_image1.png
    345
    117
    media_image1.png
    Greyscale
Claim 14. A storage system comprising: 
a storage tier including a plurality of storage devices;
a cache tier including a plurality of zone groups configured to temporarily store data to be stored in the plurality of storage devices and to temporarily store data read from the plurality of storage devices; and
a system controller configured to move data stored in a source storage device among the plurality of storage devices to a target storage device among the plurality of storage devices through the cache tier, 
wherein the plurality of zone groups are allocated for the plurality of storage devices, respectively, each of the plurality of zone groups including N (N is a natural number greater than 1) data zones divided according to an average access count of stored data, 
wherein the system controller is configured to:
load the data stored in the source storage device in a first data zone among the N data zones in a source zone group allocated to the source storage device, 
compare a first average access count of the data stored in the first data zone with a second average access count of data stored in a second data zone among the N data zones in a target zone group allocated to the target storage device, 
control the cache tier to move the data loaded in the first data zone to the second data zone when the first average access count is less than or equal to the second average access count, and
control the storage tier to store the data moved to the second data zone in the target storage device, and
wherein the second data zone is determined among the N data zones in the target zone group based on a comparison result of the first average access count and the second average access count.


Referring to claim 1, Han teaches a storage system comprising:
a first storage device; ([Han Claim 1] a first memory device;)
a second storage device; ([Han Claim 1] a second memory device)
a cache tier including a first zone group and a second zone ([Han 0010] In an embodiment, a memory system may include: a first memory device including plural groups each having one or more first memory regions)
group configured to temporarily store data, respectively; and ([Han 0037] The computer system 10 may store data in the main memory device 200 for a short time and temporarily.) (i.e., the system will respectively store data in the main memory device for a short time and temporarily)
a system controller configured to move data stored in the first storage device to the cache tier, ([Han 0082] At the step S513, the second controller 260 of the second memory device 250 may read cold data from a cold page of the second memory 270 and temporarily store the read cold data in a buffer memory (not illustrated), and may store hot data received from the first memory device 210 in the cold page. Further, the second controller 260 may transmit the cold data temporarily stored in the buffer memory to the first memory device 210.) (the buffer is taken as a cache)
and move the data moved to the cache tier to the second storage device, ([Han 0082] At the step S513, the second controller 260 of the second memory device 250 may read cold data from a cold page of the second memory 270 and temporarily store the read cold data in a buffer memory (not illustrated), and may store hot data received from the first memory device 210 in the cold page. Further, the second controller 260 may transmit the cold data temporarily stored in the buffer memory to the first memory device 210.)
wherein the first zone group is allocated to the first storage device, ([Han 0010] a first memory device including plural groups each having one or more first memory regions)
wherein the second zone group is allocated to the second storage device, ([Han 0010] a second memory device including plural second memory regions)
wherein each of the first zone group and the second zone group includes a plurality of data zones configured to store data based on a number of times the data is accessed, ([Han Claim 39] A memory system comprising: a first memory device including plural groups each having one or more first memory regions; a second memory device including plural second memory regions; a first controller configured to identify a hot memory region, which is most recently accessed among the first memory regions within a group that has been accessed more than any of the other groups or a greater number of times than a threshold)
wherein the system controller is configured to:
load the data stored in the first storage device in a source data zone included in the first zone group, and ([Han Claim 39] and a second controller configured to identify a cold memory region, which is least recently accessed among the second memory regions,)
move the data loaded in the source data zone to a target data zone included in the second zone group, based on a first access count and a second access count, ([Han Claim 39] wherein the first and second controllers respectively control the first and second memory devices to swap data between the hot memory region and the cold memory region.)
wherein the first access count corresponds to a number of access times of the source data zone and the second access count corresponds to a number of access times of a reference data zone included in the second zone group, and ([Han 0044] the CPU 100 may control the main memory device 200 to migrate data that has been accessed many times and thus has a relatively high access count (hot data), among data stored in the first memory device 210, to the second memory device 250, and to migrate data that has been accessed only a few times and thus has a relatively low access count (cold data) among data stored in the second memory device 250, to the first memory device 210.)
wherein the second data zone is determined among the N data zones in the target zone group ([Han Claim 39] and a second controller configured to identify a cold memory region, which is least recently accessed among the second memory regions,)
Han discloses obtaining access counts, but does not teach comparing them to each other.
However, Reddy teaches based on a comparison result of the first average access count and the second average access count. ([Reddy Claim 1] comparing a first ratio between a first average access counts for the memory blocks in the at least one low-usage memory pool and the first endurance limit with a second ratio between a second average access counts for the memory blocks of the at least one high-usage memory pool and the second endurance limit;)
Han and Reddy are analogous art because they are from the same field of endeavor in distributed or networked storage systems. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Han and Reddy before them to modify the collection of data access metrics of Han with the comparison of averages of Reddy. The reason or motivation for doing so would be to ([Reddy Col 1 lines 44-58] increases the efficiency of data compaction and helps reduce the average hot count for that pool and compensate for the grown defects).
Han in view of Reddy discloses hot and cold zones, but does not teach a warm data zone.
However, Kanno teaches and includes a hot data zone, a warm data zone, and a cold data zone, ([Kanno 12:12-29] The data with different temperature is stored in its own area/zone, i.e., warm data is stored in an area that only contains warm data, hence warm data area.)

Claim 2. (Canceled)

Referring to claim 3, Han modified teaches the storage system of claim 2, wherein the system controller comprises:
a storage tier controller configured to control the first storage device to perform a read operation of reading the data stored in the first storage device, and to control the second storage device to perform a write operation of storing the data moved to the target data zone in the second storage device; ([Han 0011] In an embodiment, a memory system may include: a first memory device including plural groups each having one or more first memory regions; a second memory device; a first controller configured to identify a hot memory region, which is most recently accessed among the first memory regions within a group that has been accessed more than any of the other groups or a greater number of times than a threshold; and a second controller configured to control an operation of the second memory device. The first and second controllers respectively control the first and second memory devices to migrate data of the hot memory region to the second memory device.)
an access count storage configured to store access count information indicating a number of times the data stored in each of the first zone group and the second zone group is accessed; and a cache tier controller configured to obtain the first access count and the second access count based on the access count information, ([Han 0070] Referring to FIG. 4A, the access count storage circuit 224 may be configured to store n access counts for n access management regions REGION1 to REGIONn, respectively,)
Han discloses obtaining access counts, but does not teach comparing them to each other.
However, Reddy teaches to compare the first access count and the second access count, and to control the cache tier to move the data loaded in the source data zone to the target data zone according to the comparison result. ([Reddy Claim 1] comparing a first ratio between a first average access counts for the memory blocks in the at least one low-usage memory pool and the first endurance limit with a second ratio between a second average access counts for the memory blocks of the at least one high-usage memory pool and the second endurance limit;)

Referring to claim 4, Han modified teaches the storage system of claim 3, wherein the cache tier controller is configured to:
calculate an average value of access counts of the data stored in the source data zone as the first access count, and ([Reddy Col 7 line 54-Col 8 line 22] an SLC life value is calculated as the average high usage (SLC) memory hot count divided by the high usage memory endurance limit.)
calculate an average value of access counts of the data stored in the reference data zone as the second access count. ([Reddy Col 7 line 54-Col 8 line 22] the MLC life value is calculated as the average low usage (MLC) memory hot count divided by the low usage memory endurance limit.)

Referring to claim 13, Han modified teaches the storage system of claim 1, wherein:
the first storage device is accessed at a first speed, and ([Han 0034] the main memory device 200 which operates at a relatively low speed.)
the cache tier is accessed at a second speed that is faster than the first speed. ([Han 0034] he cache memory 150 serves to alleviate a data bottleneck phenomenon between the CPU 100 which operates at a high speed)


Claim(s)  14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US-20200218668-A1), and further in view of Reddy (US-9965199-B2).

Referring to claim 14, Han teaches a storage system comprising:
a storage tier including a plurality of storage devices; ([Han 0038] The storage 300 may include at least one of a hard disk drive (HDD) and a solid state drive (SSD). A storage refers to a storage medium in which the computer system 10 stores user data for a long time. An operation system (OS), an application program, program data and so forth may be stored in the storage 300.)
a cache tier including a plurality of zone groups configured to temporarily store data to be stored in the plurality of storage devices and to temporarily store data read from the plurality of storage devices; and ([Han 0037] The computer system 10 may store data in the main memory device 200 for a short time and temporarily.)
a system controller configured to move data stored in a source storage device among the plurality of storage devices to a target storage device among the plurality of storage devices through the cache tier, wherein the plurality of zone groups are allocated for the plurality of storage devices, respectively, each of the plurality of zone groups including N (N is a natural number greater than 1) data zones divided according to an average access count of stored data, ([Han 0082] At the step S513, the second controller 260 of the second memory device 250 may read cold data from a cold page of the second memory 270 and temporarily store the read cold data in a buffer memory (not illustrated), and may store hot data received from the first memory device 210 in the cold page. Further, the second controller 260 may transmit the cold data temporarily stored in the buffer memory to the first memory device 210.)
wherein the system controller is configured to:
load the data stored in the source storage device in a first data zone among the N data zones in a source zone group allocated to the source storage device, ([Han Claim 39] and a second controller configured to identify a cold memory region, which is least recently accessed among the second memory regions,)
control the cache tier to move the data loaded in the first data zone to the second data zone when the first average access count is less than or equal to the second average access count, and ([Han Claim 39] wherein the first and second controllers respectively control the first and second memory devices to swap data between the hot memory region and the cold memory region.)
control the storage tier to store the data moved to the second data zone in the target storage device, and ([Han 0044] the CPU 100 may control the main memory device 200 to migrate data that has been accessed many times and thus has a relatively high access count (hot data), among data stored in the first memory device 210, to the second memory device 250, and to migrate data that has been accessed only a few times and thus has a relatively low access count (cold data) among data stored in the second memory device 250, to the first memory device 210.)
Han discloses obtaining access counts, but does not explicitly teach to compare a first average access count … with a second average access count.
Reddy teaches to compare a first average access count of the data stored in the first data zone with a second average access count of data stored in a second data zone among the N data zones in a target zone group allocated to the target storage device, ([Reddy Claim 1] comparing a first ratio between a first average access counts for the memory blocks in the at least one low-usage memory pool and the first endurance limit with a second ratio between a second average access counts for the memory blocks of the at least one high-usage memory pool and the second endurance limit;)
wherein the second data zone is determined among the N data zones in the target zone group based on a comparison result of the first average access count and the second average access count. ([Reddy Claim 1] comparing a first ratio between a first average access counts for the memory blocks in the at least one low-usage memory pool and the first endurance limit with a second ratio between a second average access counts for the memory blocks of the at least one high-usage memory pool and the second endurance limit;)
Han and Reddy are analogous art because they are from the same field of endeavor in distributed or networked storage systems. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Han and Reddy before them to modify the collection of data access metrics of Han with the comparison of averages of Reddy. The reason or motivation for doing so would be to ([Reddy Col 1 lines 44-58] increases the efficiency of data compaction and helps reduce the average hot count for that pool and compensate for the grown defects).

Referring to claim 15, Han modified teaches the storage system of claim 14, wherein the second data zone is configured to store data of a lowest average access count among the N data zones in the target zone group. ([Han Claim 39] wherein the first and second controllers respectively control the first and second memory devices to swap data between the hot memory region and the cold memory region.)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US-20200218668-A1), further in view of Reddy (US-9965199-B2), further in view of Kanno (US 9792172 B2), as applied to claim 3 above, and further in view of Chahal (US-10423535-B2).

Referring to claim 9, Han modified teaches the storage system of claim 3, wherein the cache tier controller is configured to:
Han modified discloses access counts and thresholds, but does not teach assigning a weight to the access count.
However, Chahal teaches assign a weight corresponding to the second storage device, selected among preset weights, to the second access count, and ([Chahal Col 7 lines 5-9] In an embodiment, the storage device management system 502 is to adjust the access consistency threshold based on a weighted function of the access consistency weighted by the average access frequency of each of the plurality of storage blocks for a time period.)
Han modified, and Chahal are analogous art because they are from the same field of endeavor in data storage systems. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Han modified before them to modify the data storage system of Han modified with the assigning of weight of Chahal. The reason or motivation for doing so would be ([Chahal Col 7 lines 14-15] to determine the access consistency of the plurality of storage blocks).
control the cache tier to move the data loaded in the source data zone to the target data zone ([Han 0044] the CPU 100 may control the main memory device 200 to migrate data that has been accessed many times and thus has a relatively high access count (hot data), among data stored in the first memory device 210, to the second memory device 250, and to migrate data that has been accessed only a few times and thus has a relatively low access count (cold data) among data stored in the second memory device 250, to the first memory device 210.)
according to a result of comparing the first access count with a second access count in which the weight corresponding to the second storage device is assigned. ([Reddy Claim 1] monitoring usage of the array of memory blocks by comparing a first ratio between a first average access counts for the memory blocks in the at least one low-usage memory pool and the first endurance limit with a second ratio between a second average access counts for the memory blocks of the at least one high-usage memory pool and the second endurance limit;)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US-20200218668-A1), further in view of Reddy (US-9965199-B2) as applied to claim 14 above, and further in view of Chahal (US-10423535-B2).

Referring to claim 17, Han modified discloses access counts and thresholds, but does not teach assigning a weight to the access count.
However, Chahal teaches the storage system of claim 14, wherein the system controller is configured to assign a weight corresponding to the target storage device, selected among weights corresponding to each of the plurality of storage devices, to the second average access count. ([Chahal Col 7 lines 5-9] In an embodiment, the storage device management system 502 is to adjust the access consistency threshold based on a weighted function of the access consistency weighted by the average access frequency of each of the plurality of storage blocks for a time period.) 
Han modified and Chahal are analogous art because they are from the same field of endeavor in data storage systems. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Han modified and Chahal before them to modify the data storage system of Han modified with the assigning of weight of Chahal. The reason or motivation for doing so would be ([Chahal Col 7 lines 14-15] to determine the access consistency of the plurality of storage blocks).

Allowable Subject Matter
Claims 5-8, 10-12, 16, and 18-20 are allowed.
Claims 5-8, 10-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims upon overcoming the 102 and 103 rejections.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to the independent claim 18, the closest prior art of record, Kanno (US 9792172 B2), teaches some of the limitations of claims 14 and 18 as described in application dated 05/05/2021, but differs significantly from the limitations of claims 14 and 18, specifically:
“a system controller configured to control data to be moved between the first storage device and the second storage device through the first cache region and the second cache region, 
wherein the average access count of the data stored in the first cache region is greater than the average access count of the data stored in the second cache region, and 
wherein the system controller is configured to temporarily store the data stored in the first storage device, in the hot data zone of the second cache region, and to store the data temporarily 5stored in the hot data zone of the second cache region, in the second storage device.”

Claims 19-20 depend from claim 18 and are allowable based on their dependence on the allowed base claim.

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues:
“At paragraph [0044] of Han, Han discloses “the CPU 100 may control the main memory device 200 to migrate data that has been accessed many times and thus has a relatively high access count (hot data), among data stored in the first memory device 210, to the second memory device 250, and to migrate data that has been accessed only a few times and thus has a relatively low access count (cold data) among data stored in the second memory device 250, to the first memory device 210.” That is, it appears that Han discloses a controller swapping data chunks whose access counts are different from each other between memory devices. However, Han does not disclose or imply moving data loaded from a source data zone to a target data zone determined based on a comparison result of access counts of the source data zone and the reference data zone.”
However, [Han 0010, 0098-99] clarifies that the data movement between devices is in fact between regions, i.e., zones. The regions store either hot or cold data, where the temperature reflects access count, as per [Han 0012, 0044].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                         
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136